Exhibit 10.2
FOURTEENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
     This Fourteenth Amendment to Revolving Credit Agreement (“Amendment”) is
made as of May 25, 2011 (“Effective Date”) among WCA WASTE CORPORATION, a
Delaware corporation (“Borrower”), COMERICA BANK, a Texas banking association
(“Comerica”), in its capacity as Administrative Agent or Agent under the Credit
Agreement, as defined below (in such capacity, “Agent”), and in its capacity as
Co-Lead Arranger, Joint Book Runner, and a Lender under the Credit Agreement,
COMPASS BANK, in its capacity as Co-Lead Arranger, Documentation Agent, Joint
Book Runner, and a Lender under the Credit Agreement, REGIONS BANK, in its
capacity as Syndication Agent, and a Lender under the Credit Agreement, and the
“Lenders” from time to time party thereto (the “Lenders”).
PRELIMINARY STATEMENT
     The Borrower and Agent entered into a Revolving Credit Agreement dated
July 5, 2006, as amended by Amendment to Revolving Credit Agreement dated as of
July 28, 2006, Second Amendment to Revolving Credit Agreement dated as of
September 25, 2006, Third Amendment to Revolving Credit Agreement dated as of
November 20, 2006, Fourth Amendment to Revolving Credit Agreement dated as of
January 24, 2007, Fifth Amendment to Revolving Credit Agreement dated as of
March 13, 2007, Sixth Amendment to Revolving Credit Agreement dated as of
July 27, 2007, Seventh Amendment to Revolving Credit Agreement dated as of
December 27, 2007, Eighth Amendment to Revolving Credit Agreement dated as of
October 22, 2008, Ninth Amendment to Revolving Credit Agreement dated as of
February 19, 2009, Tenth Amendment to Revolving Credit Agreement dated as of
December 31, 2009, Eleventh Amendment to Revolving Credit Agreement dated as of
February 17, 2010, Twelfth Amendment to Revolving Credit Agreement dated as of
June 30, 2010, and Thirteenth Amendment to Revolving Credit Agreement dated as
of February 28, 2011 (“Credit Agreement”) providing terms and conditions
governing certain loans and other credit accommodations extended by the Agent to
Borrower (“Indebtedness”).
     Borrower, Agent and the Lenders have agreed to amend the terms of the
Credit Agreement as provided in this Amendment.
AGREEMENT
     1. Defined Terms. In this Amendment, capitalized terms used without
separate definition shall have the meanings given them in the Credit Agreement.
     2. Amendments.
          a. The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
     “Debtor Relief Laws” means the Federal Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
     “Defaulting Lender” means a Lender that, as determined by the Agent (with
notice to the Borrower of such determination), (a) has failed to perform any of
its funding obligations hereunder, including, without limitation, in respect of
its Percentage Share of any advances of

1



--------------------------------------------------------------------------------



 



participations in Letters of Credit or Swing Line Loans, within one (1) Business
Day of the date required to be funded by it hereunder, (b) has notified the
Borrower, the Agent, or any Lender that it does not intend to comply with its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within one (1) Business Day after request by the
Agent, to confirm in a manner satisfactory to the Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority unless deemed so by Agent, in its sole discretion.
     “Defaulting Lender’s Unfunded Portion” means such Defaulting Lender’s
Percentage Share of the Revolving Credit Commitment minus the sum of (a) the
aggregate principal amount of all advances of the Revolving Credit Loans funded
by the Defaulting Lender under the Revolving Credit Loans, plus (b) such
Defaulting Lender’s Percentage Share of the aggregate outstanding principal
amount of all advances of Swing Line Loans, plus (c) the sum of (i) the
aggregate undrawn amount of all Letters of Credit then outstanding, and (ii) the
aggregate amount of all unreimbursed drawings under all Letters of Credit which
remain unpaid as of such date.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) any Person (other than a natural person) that is or
will be engaged in the business of making, purchasing, holding or otherwise
investing in commercial loans or similar extensions of credit in the ordinary
course of its business, provided that such Person is administered or managed by
a Lender, an Affiliate of a Lender or an entity or Affiliate of an entity that
administers or manages a Lender; or (d) any other Person (other than a natural
person) approved by the (i) Agent (and in the case of an assignment of a
commitment under the Revolving Credit Loans, the Issuing Bank and Swing Line
Lender), and (ii) unless a Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that (x) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower, or any of the Borrower’s Affiliates or Subsidiaries; and
(y) no assignment shall be made to a Defaulting Lender (or any Person who would
be a Defaulting Lender if such Person was a Lender hereunder) without the
consent of the Agent, and in the case of an assignment of a commitment under the
Revolving Credit Loans, the Issuing Bank and the Swing Line Lender
     “Fourteenth Amendment Effective Date” means the effective date of the
Fourteenth Amendment to Revolving Credit Agreement among the Borrower, Agent and
the Lenders.
     “Fronting Exposure” means at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Percentage Share
of the outstanding Letter of Credit obligations with respect to Letters of
Credit issued by such Issuing Bank, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Percentage Share of outstanding Swing Line
Advances made by the Swing Line Lender.
     “Initial Reinvestment Period” shall mean a 180-day period during which
Reinvestment must be commenced under Sections 2.08(b)(ii)(A) and (B), and
Section 2.08(b)(iv) of this Agreement.

2



--------------------------------------------------------------------------------



 



     “New Senior Unsecured Debt” means up to a maximum amount of $225,000,000
Senior Unsecured Notes to be dated and issued by Borrower prior to June 30, 2011
pursuant to the Senior Unsecured Note Indenture set forth in clause (b) of the
definition thereof, with a maturity of not earlier than October 8, 2016.”
     “Non-Defaulting Lender” shall mean any Lender that is not, as of the date
of relevance, a Defaulting Lender.
     “Prior Senior Unsecured Debt” means the $150,000,000 Senior Unsecured Notes
dated as of June 30, 2006 issued by Borrower pursuant to the Senior Unsecured
Note Indenture, with a maturity of June 15, 2014.
     “Prior Senior Unsecured Note Indenture” means the Indenture dated as of
June 30, 2006 among Borrower, the Guarantors (as therein defined) and the Bank
of New York Trust Company, N.A., as trustee, regarding the issuance of notes
evidencing the Senior Unsecured Debt.
     “Reinvest” or “Reinvestment” means, (a) with respect to any net cash
proceeds received by any Borrower or any of its Subsidiaries in connection with
any Transfer, the application of such monies to (i) repair, improve or replace
any tangible personal (excluding inventory other than landfill assets and
related soil and dirt inventory) or real property of the Borrower or its
Subsidiaries or any intellectual property reasonably necessary in order to use
or benefit from any property, or (ii) acquire any such property (excluding
inventory) to be used in the business of Borrower or its Subsidiaries, and
(b) with respect to net cash proceeds received by Borrower or its Subsidiaries
in connection with the issuance of Equity Interests, the application of such net
cash proceeds to (i) the repurchase of its preferred Equity Interests, or
(ii) an Expansion Expenditure permitted under the terms of this Agreement.
     “Reinvestment Certificate” is defined in Section 2.08(b)(ii) hereof.
     “Reinvestment Period” means (a) a 365-day period during which Reinvestment
must be completed under Sections 2.08(b)(ii)(A) and (B), and Section 2.08(b)(iv)
of this Agreement, and (b) a 90-day period during which Reinvestment must be
completed under Section 2.08(b)(ii)(C) of this Agreement.
          b. The definition of “Aggregate Revolving Credit Commitments” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
          “‘Aggregate Revolving Credit Commitments’ at any time equals the sum
of the Revolving Credit Commitments of the Lenders, as the same may be reduced
pursuant to Section 2.03(b) or Section 10.02(a) or increased pursuant to
Section 2.04. The Aggregate Revolving Credit Commitments on the Fourteenth
Amendment Effective Date shall be $200,000,000.”
          c. The definition of “Funded Debt” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “‘Funded Debt’ means collectively, without duplication, whether classified
as Debt, an investment or otherwise on a Person’s consolidated balance sheet,
(a) all Debt described in clauses (a), (b), (d) , (e) and (o) of the definition
of “Debt”, but excluding equity based or other non-cash earn-outs and
Closure/Post-Closure Letters of Credit, and (b) all guaranties and other surety
obligations of the Funded Debt of others; provided, however, that, all
obligations in respect of surety bonds and similar instruments of the nature and
for the purposes described in Schedule

3



--------------------------------------------------------------------------------



 



7.02, item 1 are not included as Funded Debt, and without duplication, Funded
Debt shall be reduced by the amount of cash to the extent such cash is greater
than $1,000,000 and is maintained by the Borrower or any Guarantor.
          d. The definition of “Impaired Lender” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “‘Impaired Lender’ means a Defaulting Lender and any other Lender (a) which
the Agent, Issuing Bank, or Swing Line Lender believes, in good faith, has
defaulted (and continues to be in default) in fulfilling its obligations under
any other syndicated credit facilities or as a participant in any other credit
facility and such Lender is not in good faith disputing that such a failure has
occurred, or (b) which, if carrying an investment grade rating of at least BBB
from S&P or Baa3 from Moody’s at the time it became a party to this Agreement,
no longer carries a rating of at least BBB- from S&P or Baa3 from Moody’s,
provided, however, in all cases, an Impaired Lender shall no longer be deemed an
Impaired Lender when (i) the Impaired Lender shall have cured the conditions
which shall have caused it to be an Impaired Lender hereunder, and (ii) the
Agent has agreed that such Lender shall no longer be deemed an Impaired Lender
hereunder.”
          e. The definition of “Proforma Adjusted EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “‘Proforma Adjusted EBITDA’ means for any period, the sum of, without
duplication, (a) EBITDA for such period, plus (b) non-recurring non-cash
expenses or charges during such period, plus (c) historical results for any
acquisitions which are consummated on or after the Closing Date, adjusted for
the lesser of: (x) the sum of (without duplication): (i) add-backs permitted
pursuant to Article 11, Regulation S-X of the Securities Act of 1933 for the
12-month period then ended, plus (ii) the effect of Additional Volume and/or
Increased Use, as applicable, and itemized direct cost savings that will be
achieved as a result of, or in connection with, any acquisitions consummated
after the Closing Date, plus (iii) the Prior Acquisition Add-Back, or
(y) fifteen percent (15%) of the Pro Forma Adjusted EBITDA before the inclusion
of items (x)(i), (x)(ii), and (x)(iii), plus (d) non-cash charges for increases
in closure and post-closure obligations, plus (e) non-cash charges (or minus
non-cash benefits, if applicable) reflecting the adoption of SFAS No. 123 (and
all amendments thereto), plus (f) all non-cash charges related to restricted
stock and redeemable stock interests granted to officers, directors and
employees, plus (g) expense (or minus income, if applicable) associated with any
Hedging Agreements and/or the 2006 Interest Rate Hedging Agreement, plus
(h) non-cash losses on asset sales in an aggregate amount not to exceed
$500,000, plus (i) 2006 Interest Rate Hedging Agreement Termination Expense,
plus (j) any fees, costs, expenses, or other charges incurred in connection with
the Fourteenth Amendment to this Agreement or the closing and issuance of the
Senior Unsecured Debt (including, but not limited to, any penalties, expenses or
fees related to the Prior Senior Unsecured Debt and expensed during Borrower’s
fiscal quarters ending as of March 31, 2011 and June 30, 2011) in an aggregate
amount not to exceed $10,000,000.
          f. The definition of “Required Lenders” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “‘Required Lenders’ means: (a) so long as there is a single Lender, that
Lender and (b) at any time while no Loans are outstanding, two or more Lenders
holding an amount which is greater than or equal to 51% of the Aggregate
Revolving Credit Commitments and, at any time while Loans are outstanding, two
or more Lenders holding an amount which is greater than or

4



--------------------------------------------------------------------------------



 



equal to 51% of the aggregate principal amount of the outstanding Loans (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.05(d)) and unused Aggregate Revolving Credit Commitments at such
time. The Commitments of, and portion of the Obligations attributable to, and
Defaulting Lender shall be excluded for purposes of making a determination of
“Required Lenders”.”
          g. The definition of “Senior Unsecured Debt” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “‘Senior Unsecured Debt’ means (a) the Prior Senior Unsecured Debt, and
(b) up to a maximum amount of $225,000,000 Senior Unsecured Notes to be dated
and issued by Borrower prior to June 30, 2011 pursuant to the Senior Unsecured
Note Indenture, with a maturity of not earlier than October 8, 2016.”
          h. The definition of “Senior Unsecured Note Indenture” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
     “‘Senior Unsecured Note Indenture’ means (a) the Prior Senior Unsecured
Note Indenture, and (b) the Indenture among Borrower, the Guarantors (as therein
defined) and the Bank of Texas, N.A., as trustee, regarding the issuance of
notes evidencing the Senior Unsecured Debt set forth in clause (b) of the
definition thereof.
          i. The definition of “Termination Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “‘Termination Date’ means, with respect to the Aggregate Revolving Credit
Commitments, the earlier of (a) April 7, 2016, and (b) the date that the
Aggregate Revolving Credit Commitments are sooner terminated pursuant to
Section 2.03(b) or 10.02 and the Revolving Credit Loans are prepaid in full
pursuant to Section 2.08.
          j. Section 2.01(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(c) Letters of Credit. During the period from and including the Closing
Date to, but excluding, the date 30 days prior to the Termination Date, the
Issuing Bank, as issuing bank for the Lenders with Revolving Credit Commitments,
agrees to extend credit for the account of the Borrower or any Guarantor (other
than Holdings) at any time and from time to time by issuing, renewing, extending
or reissuing Letters of Credit; provided however, the LC Exposure at any one
time outstanding shall not exceed the lesser of (i) the LC Commitment or
(ii) the Aggregate Revolving Credit Commitments, as then in effect, minus the
aggregate principal amount of all Revolving Credit Loans, Swing Line Loans and
the LC Exposure then outstanding. The Lenders with Revolving Credit Commitments
shall participate in such Letters of Credit according to their respective
Percentage Shares. Each of the Letters of Credit shall (i) be issued by the
Issuing Bank, (ii) contain such terms and provisions as are reasonably required
by the Issuing Bank, and (iii) be for the account of the Borrower or any
Guarantor (other than Holdings). Each Letter of Credit (including any renewal
thereof) shall expire not later than the first to occur of (i) thirteen
(13) months after the date of issuance thereof, and (ii) ten (10) days prior to
the Termination Date in effect on the date of issuance thereof.”
          k. Section 2.04(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

5



--------------------------------------------------------------------------------



 



     “(a) So long as (i) no Default has occurred and is continuing, and (ii) the
Borrower has not terminated or reduced in part any unused portion of the
Aggregate Revolving Credit Commitments at any time pursuant to Section 2.03, the
Borrower may by notice to the Administrative Agent, request increases in the
amount of the Aggregate Revolving Credit Commitments within the limitations
hereafter described, which notices shall set forth the amount of any such
increase. In accordance with Section 2.04(d), the amount of the Aggregate
Revolving Credit Commitments may be so increased either by having one or more
New Lenders that have been approved by the Borrower and the Administrative Agent
become Lenders and/or by having any one or more of the then existing Lenders (at
their respective election in their sole discretion) increase the amount of their
Commitments (“Increasing Lenders”), provided that (i) the Revolving Credit
Commitment of any New Lender shall not be less than $5,000,000 and the sum of
the Commitments of the New Lenders and the increases in the Commitments of the
Increasing Lenders shall be in an aggregate amount of not less than $5,000,000
(and, if in excess thereof, in integral multiples of $1,000,000); (ii) the
aggregate amount of all the increases in the Aggregate Revolving Credit
Commitments pursuant to this Section 2.04 shall not exceed $50,000,000
(provided, however, the Administrative Agent shall have consented in its sole
discretion to the utilization of the last $5,000,000 of the amount described in
this clause (ii)); (iii) the Borrower, each New Lender and/or each Increasing
Lender shall have executed and delivered to the Administrative Agent a
commitment and acceptance (the “Commitment and Acceptance”) substantially in the
form of Exhibit C hereto, and the Administrative Agent shall have accepted and
executed the same, (iv) if requested by the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent opinions of counsel
(substantially similar to the forms of opinions provided for in Section 6.01(f),
modified to apply to the increase in the Commitments and Commitment and
Acceptance executed and delivered in connection therewith); (v) the Guarantors
shall have consented in writing to the new Commitments or increases in
Commitments (as applicable) and shall have agreed that their Guaranty Agreement
continues in full force and effect, and (vi) the Borrower, each New Lender
and/or each Increasing Lender shall otherwise have executed and delivered such
other instruments and documents as the Administrative Agent shall have
reasonably requested in connection with such new Commitment or increase in the
Commitment (as applicable). The form and substance of the documents required
under clauses (iii) through (vi) above shall be reasonably acceptable to the
Administrative Agent. The Administrative Agent shall provide written notice to
all of the Lenders hereunder of the admission of any New Lender or the increase
in the Commitment of any Increasing Lender hereunder and shall furnish to each
of the Lenders copies of the documents required under clause (iii), (iv), (v)
and (vi) above.”
          l. Section 2.05(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(i) The Borrower agrees to pay the Administrative Agent, for the account
of each Lender holding a Revolving Credit Commitment, commissions for issuing
the Letters of Credit on the daily average outstanding of the maximum liability
of the Issuing Bank existing from time to time under such Letter of Credit
(calculated separately for each Letter of Credit) at the rate per annum equal to
(x) with respect to Closure/Post-Closure Letters of Credit for landfills with
remaining permitted lives expiring after the Termination Date, 75% of the
Applicable Margin in effect from time to time for Letters of Credit, and
(y) with respect to all other Letters of Credit, the Applicable Margin in effect
from time to time for Letters of Credit, provided that each Letter of Credit
shall bear a minimum commission of $500. Each Letter of Credit shall be deemed
to be outstanding up to the full undrawn face amount of the Letter of Credit
until the Issuing Bank has received the canceled Letter of Credit or a written
cancellation of the Letter of Credit from the

6



--------------------------------------------------------------------------------



 



beneficiary of such Letter of Credit in form and substance acceptable to the
Issuing Bank, or for any reductions in the amount of the Letter of Credit (other
than from a drawing), written notification from the beneficiary of such Letter
of Credit. Such commissions are payable quarterly in advance on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.”
          m. Section 2.08(b)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(ii) Upon Transfers and Issuances of Equity. The Borrower shall, and shall
cause any Subsidiary to, pay (promptly, upon receipt thereof, except as
specifically provided to the contrary below) an amount equal to:
     (A) 100% of the net cash proceeds received from any Transfers, based on the
greater of the net book value of the Property sold or the net proceeds received
which are not Reinvested as described in the following sentence. With respect to
net cash proceeds received from a Transfer permitted under Section 9.17(i) or
Section 9.17(iii), the Borrower is not required to make a prepayment hereunder
if the following conditions are satisfied: (i) promptly following the Transfer,
Borrower provides to Agent a certificate executed by a Responsible Officer of
the Borrower (“Reinvestment Certificate”) stating (x) that the Transfer has
occurred, (y) that no Default or Event of Default has occurred and is continuing
either as of the date of the Transfer or as of the date of the Reinvestment
Certificate, and (z) a description of the planned Reinvestment of the proceeds
thereof, (ii) the Reinvestment of such net cash proceeds is commenced within the
Initial Reinvestment Period and completed within the Reinvestment Period, and
(iii) no Default or Event of Default has occurred and is continuing at the time
of the Transfer and at the time of the application of such proceeds to
Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrower shall promptly pay such proceeds to Agent, to be
applied in accordance with this Section 2.08(b)(ii),
     (B) 50% of the excess net cash proceeds received from any issuance by
Borrower of any Debt other than the Senior Unsecured Debt or by its Subsidiaries
of any Subordinated Debt, and
     (C) 50% of the excess net cash proceeds received from any issuance by
Borrower or its Subsidiaries of its Equity Interests, other than any common
stock issued to Ares, which are not applied as described in the following
sentence. With respect to net cash proceeds received from any issuance by
Borrower or its Subsidiaries of its Equity Interests, the Borrower is not
required to make a prepayment hereunder if the following conditions are
satisfied: (i) promptly following the issuance, Borrower provides to Agent a
Reinvestment Certificate executed by a Responsible Officer of the Borrower
stating (x) that the issuance has occurred, (y) that no Default or Event of
Default has occurred and is continuing either as of the date of the issuance or
as of the date of the Reinvestment Certificate, and (z) a description of the
planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such net
cash proceeds is completed within the Reinvestment Period, and (iii) no Default
or Event of Default has occurred and is continuing at the time of the issuance
and at the time of the application of such proceeds to Reinvestment. If any such
proceeds have not been Reinvested at the end of the Reinvestment Period,
Borrower shall promptly pay such proceeds to Agent, to be applied in accordance
with this Section 2.08(b)(ii).
     Prepayments made pursuant to this clause (ii) shall be applied first, to
the Revolving Credit Loans, and second, as cash collateral. Upon the occurrence
of any event requiring a mandatory prepayment to the Revolving Credit Loans
pursuant to Sections 2.08(b)(ii)(A) and (B),

7



--------------------------------------------------------------------------------



 



other than the issuance by Borrower of the Senior Unsecured Debt in connection
with the Fourteenth Amendment to Revolving Credit Agreement among the Borrower,
the Administrative Agent, and the Lenders, consummated on or about the
Fourteenth Amendment Effective Date, the Aggregate Revolving Credit Commitments
shall automatically reduce by an amount equal to such net cash proceeds received
in connection with the transactions described in clauses (A) and (B) above.
Notwithstanding the foregoing, the Borrower may elect to provide cash collateral
in lieu of the prepayments required pursuant to this clause (ii) to the extent
any LIBOR Loans are outstanding until termination of the applicable Interest
Period so long as no Default has occurred and is continuing.”
          n. Section 2.08(b)(iv) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(iv) Transfers of Non-Core Assets. The Borrower shall, and shall cause any
Guarantor or Subsidiary to, apply (promptly upon receipt thereof, except as
specifically provided to the contrary below) an amount equal to 100% of the net
cash proceeds received from any Transfers of the type referred to in
Section 9.17(iv), which are not Reinvested as described in the following
sentence, to first, the Revolving Credit Loans, provided such prepayment shall
not cause a reduction in the Aggregate Revolving Credit Commitments and second,
promptly provide cash collateral. With respect to net cash proceeds received
from a Transfer permitted under Section 9.17(iv), the Borrower is not required
to make a prepayment hereunder if the following conditions are satisfied: (i)
promptly following the Transfer, Borrower provides to Agent a Reinvestment
Certificate executed by a Responsible Officer of the Borrower stating (x) that
the Transfer has occurred, (y) that no Default or Event of Default has occurred
and is continuing either as of the date of the Transfer or as of the date of the
Reinvestment Certificate, and (z) a description of the planned Reinvestment of
the proceeds thereof, (ii) the Reinvestment of such net cash proceeds is
commenced within the Initial Reinvestment Period and completed within the
Reinvestment Period, and (iii) no Default or Event of Default has occurred and
is continuing at the time of the Transfer and at the time of the application of
such proceeds to Reinvestment. If any such proceeds have not been Reinvested at
the end of the Reinvestment Period, Borrower shall promptly pay such proceeds to
Agent, to be applied in accordance with this Section 2.08(b)(iv).
Notwithstanding the foregoing, the Borrower may elect to provide cash collateral
in lieu of the prepayment required pursuant to this clause (iv) to the extent
any LIBOR Loans are outstanding until termination of the applicable Interest
Period so long as no Default has occurred and is continuing.”
          o. The following is added as new subsection 6.02(e) to the Credit
Agreement:
     “(e) In the event that any Lender becomes a Defaulting Lender, the Issuing
Bank may, at its option, require that the Borrower enter into arrangements
satisfactory to Issuing Bank to eliminate the Fronting Exposure with respect to
participation in the LC Exposure by such Defaulting Lender, including creation
of a cash collateral account or delivery of other security to assure payment of
such Defaulting Lender’s Share Percentage of all outstanding LC Exposure.”
          p. Section 8.08 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “Section 8.08 Subsidiary Guarantors; Future Collateral.
     (a) The Borrower will, and will cause each Subsidiary to, execute and
deliver such further agreements and instruments and take such further action as
may be

8



--------------------------------------------------------------------------------



 



reasonably requested by the Administrative Agent to carry out the provisions and
purposes of this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the creation or acquisition of any Subsidiary, the Borrower
shall (a) provide written notice of such event to the Administrative Agent
within ten Business Days following the date the Borrower has knowledge thereof,
and (b) cause each such Subsidiary to execute and deliver a Guaranty Agreement
(or written joinder to existing Guaranty Agreements), other Loan Documents and
such other documents required by this Agreement, each in form and substance
satisfactory to the Administrative Agent, within 30 calendar days following the
date the Borrower has knowledge thereof. If any Subsidiary is created or
acquired after the date hereof, the Borrower shall execute and deliver to the
Administrative Agent (i) an amendment to this Agreement to amend Schedule 7.14
(which only needs the signature of the Administrative Agent to be effective if
the only change is the addition of the new Subsidiary) and (ii) any other
documents, instruments, agreements or due diligence required by the
Administrative Agent, including, without limitation, any documents, instruments,
or agreements necessary to effectuate a pledge of the equity interests or assets
of the new Subsidiary. This Section 8.08 shall not be construed as permitting
the creation or acquisition of any Subsidiary not otherwise permitted by
Section 9.20.
     (b) (i) With respect to the acquisition of a fee interest in real property
by any Borrower or Guarantor after the date of this Agreement, not later than
sixty (60) days after the acquisition is consummated or the owner of such
property becomes a Subsidiary (or such longer time period as Administrative
Agent may determine), such Borrower or Guarantor shall execute or cause to be
executed (unless waived by Administrative Agent), a mortgage (or an amendment to
an existing mortgage, where appropriate) covering such real property, together
with such additional real estate documentation, environmental reports, title
policies, surveys, flood plain determination, and to the extent applicable,
evidence of receipt of notice that the real property is in a special flood
hazard area, evidence of receipt of notice that flood insurance coverage is not
available on the real property, and evidence of flood insurance to the extent
flood insurance is available on the real property, all as may be reasonably
required by Administrative Agent and in form and substance reasonably acceptable
to the Administrative Agent; and (ii) with respect to the acquisition of any
leasehold interest in real property by any Borrower or Guarantor after the date
of this Agreement, not later than sixty (60) days after the acquisition is
consummated or the owner of the applicable leasehold interest becomes a
Subsidiary (or such longer time period as Administrative Agent may determine),
the applicable Borrower or Guarantor shall deliver to the Administrative Agent a
copy of the applicable lease agreement and shall execute or cause to be
executed, at Administrative Agent’s option, unless otherwise waived by
Administrative Agent, (x) a leasehold mortgage covering the applicable leasehold
interest, and a consent and acknowledgment, together with such additional real
estate documentation, environmental reports, title policies, surveys, flood
plain determination, and to the extent applicable, evidence of receipt of notice
that the real property is in a special flood hazard area, evidence of receipt of
notice that flood insurance coverage is not available on the real property, and
evidence of flood insurance to the extent flood insurance is available on the
real property, all as may be reasonably required by Administrative Agent and in
form and substance reasonably acceptable to the Administrative Agent, or (y) a
collateral access Agreement in form and substance reasonably acceptable to
Administrative Agent together with such other documentation as may be reasonably
required by Administrative Agent.”
          q. Section 9.03(g) of the Credit Agreement is hereby amended and
restated in its

9



--------------------------------------------------------------------------------



 



entirety as follows:
     “(g) Investments made by the Borrower in or to the Guarantors (other than
Holdings) or in the Prior Senior Unsecured Debt; and”
          r. Section 9.04 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “9.04 Dividends, Distributions and Redemptions; Etc. The Borrower will not
declare or pay any cash dividend, or purchase, redeem or otherwise acquire for
value any of its Equity Interests now or hereafter outstanding (other than a
conversion of any preferred stock into common stock), return any capital to its
stockholders or make any distribution of its assets to its stockholders;
provided however, (a) Borrower may make open-market repurchases of its Equity
Interests, and (b) Borrower may make payments to the stockholders on redemptions
of its preferred Equity Interests so long as: (i) there is no Default or Event
of Default existing as of the date of any such payment, and none will arise upon
giving pro forma effect thereto, (ii) upon the date of and the date immediately
after any such payment, (x) the Leverage Ratio shall not be greater than 5.00 to
1.00, and (y) the Senior Secured Funded Debt Leverage Ratio shall not be greater
than 3.00 to 1.00, and (iii) upon the date of and the date immediately after any
such payment, the Aggregate Revolving Credit Commitment will exceed the
aggregate amount of Revolving Loans, Swing Line Loans and L/C Exposure by not
less than $10,000,000.
          s. Section 9.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “9.12 Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time (calculated quarterly at the end of each fiscal quarter) to be greater
than 5.25 to 1.00.”
          t. Section 9.14 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “9.14 Senior Secured Funded Debt Leverage Ratio. The Borrower will not
permit the Senior Secured Funded Debt Leverage Ratio at any time (calculated
quarterly at the end of each fiscal quarter) to be more than the ratio
corresponding to the applicable period set forth below:

      Fiscal quarter ending:   Ratio:
June 30, 2011 and at all times thereafter
  3.25 to 1.00

          u. Section 9.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “9.17 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, convey or otherwise transfer any Property or any
interest in any Property (a “Transfer”), except for (i) any Transfers in the
ordinary course of business, but only to the extent that such Property is
Reinvested within the Reinvestment Period, or (y) the proceeds of such Transfer
are applied to the purchase price of such replacement Property;
(ii) intercompany Transfers between and among Borrower and its Subsidiaries;
(iii) other sales of Property (other than Transfers described in clause (iv))
where the aggregate sales price therefor does not exceed $7,500,000 in the
aggregate in any fiscal year; (iv) Transfers of Non Core Assets to the extent
the

10



--------------------------------------------------------------------------------



 



aggregate sales price therefor does not exceed $7,500,000 in the aggregate at
any time beginning on the Closing Date. Each Transfer shall be for fair value.”
          v. The following provision is hereby added to the end of Section 12.04
of the Credit Agreement as follows:
     “Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove of any amendment, consent, waiver
or any other modification to any Loan Document (and all amendments, consents,
waivers, and other modifications may be effected without the consent of the
Defaulting Lenders), except that the foregoing shall not permit, in each case
without such Defaulting Lender’s consent, (i) an increase in such Defaulting
Lender’s stated commitment amounts, (ii) the waiver, forgiveness or reduction of
the principal amount of any Obligations owing to such Defaulting Lender (unless
all other Lenders affected thereby are treated similarly), (iii) the extension
of the final maturity date(s) of such Defaulting Lenders’ portion of any of the
Obligations or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage Share of any
Commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).”
          w. Section 12.05(g) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(g) Substitution of Lenders.
     (i) With respect to any Lender (x) that has demanded compensation under
Section 5.01(a), (y) that has become an Defaulting Lender, or (z) that has
failed to consent to a requested amendment, waiver or other modification to any
Loan Document as to which the Required Lenders have already consented (in each
case, an “Affected Lender”), then the Administrative Agent or the Borrower shall
have the right to make written demand on the Affected Lender (with a copy to the
Borrower in the case of a demand by the Administrative Agent or with a copy to
the Administrative Agent in the case of a demand by the Borrower) to sell and
assign all of its interests, rights, and rights under this Agreement, including,
without limitation, its Commitments, to an assignee (which may be one or more of
the Lenders)(such assignee shall be referred to herein as the “Purchasing
Lender” or “Purchasing Lenders”) within two (2) Business Days after receiving
notice from the Administrative Agent or Borrower requiring it to do so, for an
aggregate price equal to the portion of all advances made by it, interest and
fees accrued for its account through but excluding the date of such payment, and
all other amounts payable to it hereunder, from the Purchasing Lender(s) (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including without limitation, if
demanded by the Affected Lender, the amount of any compensation that is due to
the Affected Lender under this Agreement to but excluding such date), payable in
immediately available funds in cash. The Affected Lender, as assignor, such
Purchasing Lender, as assignee, the Borrower and the Agent, shall enter into an
Assignment Agreement pursuant to Section 12.05 hereof, whereupon such Purchasing
Lender shall be a Lender party to this Agreement, shall be deemed to be an
assignee hereunder and shall have all the rights and obligations of a Lender
with a Percentage Share equal to its ratable share of the then applicable
Revolving Credit Commitment; provided, however, that if the Affected Lender does
not execute such Assignment Agreement within two (2) Business Days of receipt
thereof, the Agent may execute the Assignment Agreement as the Affected Lender’s
attorney-in-fact with full power and authority in the name of

11



--------------------------------------------------------------------------------



 



such Lender or in its own name to execute and deliver the Assignment Agreement
while such Lender is an Affected Lender hereunder (such power of attorney to be
deemed coupled with an interest and irrevocable). In connection with any
assignment pursuant to this Section 12.05(g), the parties to such assignment
shall pay to the Administrative Agent the administrative fee for processing such
assignment referred to in Section 12.05(b)(iv).
     (ii) If any Lender is an Affected Lender of the type described in
Section 12.05(g)(y) and (z) (any such Lender, a “Non-Compliant Lender”), the
Borrower may, with the prior written consent of the Agent, and notwithstanding
any other provisions requiring pro rata payments to the Lenders, elect to reduce
any Commitments by an amount equal to the Non-Compliant Lender’s Percentage
Share of the Commitment of such Impaired Lender and repay such Non-Compliant
Lender an amount equal the principal amount of all advances owing to it, all
interest and fees accrued for its account through but excluding the date of such
repayment, and all other amounts payable to it hereunder (including without
limitation, if demanded by the Non-Compliant Lender, the amount of any
compensation that is due to the Non-Compliant Lender under this Agreement, but
excluding said date), payable (in immediately available funds) in cash, so long
as, after giving effect to the termination of Commitments and the repayments
described in this clause (ii), any Fronting Exposure of such Non-Compliant
Lender shall be reallocated among the Lenders that are not Non-Compliant Lenders
in accordance with their respective Percentage Shares, but only to the extent
that the sum of the aggregate principal amount of all advances of the Revolving
Credit Loans made by each such Lender, plus such Lender’s Percentage Share of
the aggregate outstanding principal amount of Swing Line Advances and LC
Exposure prior to giving effect to such reallocation plus such Lender’s
Percentage of the Fronting Exposure to be reallocated does not exceed such
Lender’s Percentage of the Revolving Credit Commitment, and with respect to any
portion of the Fronting Exposure that may not be reallocated, the Borrower shall
deliver to the Agent, for the benefit of the Issuing Lender and/or Swing Line
Lender, as applicable, cash collateral or other security satisfactory to the
Agent, with respect any such remaining Fronting Exposure.”
          x. The following is added as new Section 12.18 under the Credit
Agreement:
     “12.18 Treatment of a Defaulting Lender.
     (a) The obligation of any Lender to make any advance hereunder shall not be
affected by the failure of any other Lender to make any advance under this
Agreement, and no Lender shall have any liability to Borrower or any of its
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or advance hereunder.
     (b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 12.05.
     (c) To the extent and for so long as a Lender remains a Defaulting Lender,
the Agent shall be entitled, without limitation, (i) to withhold or setoff and
to apply in satisfaction of those obligations for payment (and any related
interest) in respect of which the Defaulting Lender shall be delinquent or
otherwise in default to Agent or any Lender (or to hold as cash collateral for
such delinquent obligations or any future defaults) the amounts otherwise
payable to such Defaulting Lender under this Agreement or any other Loan
Document, (ii) if the amount of Advances made by such Defaulting Lender is less
than its Percentage Share requires, apply payments of principal made by the
Borrower amongst the Non-Defaulting Lenders on a pro rata

12



--------------------------------------------------------------------------------



 



basis until all outstanding Advances are held by all Lenders according to their
respective Percentage Shares, and (iii) to bring an action or other proceeding,
in law or equity, against such Defaulting Lender in a court of competent
jurisdiction to recover the delinquent amounts, and any related interest.
Performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified as a result of the
operation of this Section, except to the extent expressly set forth herein.
Furthermore, the rights and remedies of Borrower, the Agent, the Issuing Bank,
the Swing Line Lender and the other Lenders against a Defaulting Lender under
this section shall be in addition to any other rights and remedies such parties
may have against the Defaulting Lender under this Agreement or any of the other
Loan Documents, applicable law or otherwise, and the Borrower waives no rights
or remedies against any Defaulting Lender.
     (d) If any Lender shall become a Defaulting Lender, then, for so long as
such Lender remains a Defaulting Lender, any Fronting Exposure shall be
reallocated by Agent at the request of the Swing Line Lender and/or the Issuing
Bank among the Non-Defaulting Lenders in accordance with their respective
Percentage Shares of the Revolving Credit Loans, but only to the extent that the
sum of the aggregate principal amount of all Revolving Credit Loans made by each
Non-Defaulting Lender, plus such Non-Defaulting Lender’s Percentage Share of the
aggregate outstanding principal amount of the Swing Line Loans and LC Exposure
prior to giving effect to such reallocation plus such Non-Defaulting Lender’s
Percentage Share of the Fronting Exposure to be reallocated does not exceed such
Non-Defaulting Lender’s Percentage Share of the Revolving Credit Commitment, and
only so long as no Event of Default has occurred and is continuing on the date
of such reallocation.”
          y. Annex I to the Credit Agreement is hereby replaced by Annex I
attached to this Amendment as Exhibit “A”.
          z. Schedule 7.14 to the Credit Agreement is hereby deleted and
replaced with Schedule 7.14 attached hereto.
     3. Waiver. Notwithstanding Section 9.22(a) of the Credit Agreement to the
contrary, the Lenders hereby agree to waive compliance with such Section for
purposes of permitting Borrower to use the net proceeds from the issuance of the
New Senior Unsecured Debt to prepay the Prior Senior Unsecured Debt.
     4. Effectiveness of Certain Amendment Provisions. Nothwithstanding anything
to the contrary herein, in the event that the New Senior Unsecured Debt is not
issued on or before June 30, 2011, the following new defined terms (under
Section 2a.) and Sections in this amendment shall be deemed null and void and no
longer effective: “Initial Reinvestment Period”, “New Senior Unsecured Debt”,
“Prior Senior Unsecured Debt”, “Prior Senior Unsecured Note Indenture”,
“Reinvest” or “Reinvestment”, “Reinvestment Certificate”, “Reinvestment Period”,
Section 2c., Section 2g., Section 2h., Section 2i., Section 2k., Section 2m.,
Section 2n., Section 2q., Section 2r., Section 2s., Section 2t., Section 2u.,
Section 3, and Section 9. In addition, in the event that the New Senior
Unsecured Debt is not issued on or before June 30, 2011, subsection (j) under
the definition of “Proforma Adjusted EBITDA” in Section 2e. of this Amendment
shall be amended and restated as follows: “(j) any fees, costs, expenses, or
other charges incurred in connection with the Fourteenth Amendment to this
Agreement in an aggregate amount not to exceed $3,000,000.”
     5. Representations and Warranties. The Borrower represents, warrants, and
agrees that:

13



--------------------------------------------------------------------------------



 



          a. This Amendment may be executed in as many counterparts as Agent,
the Lenders and the Borrower deem convenient, and shall become effective upon
(i) delivery to Agent and the Lenders of all executed counterparts hereof; and
(ii) delivery to Agent and the Lenders, in form and substance satisfactory to
Agent, of each of the documents and instruments listed on the Checklist attached
as Exhibit “ B” hereto.
          b. Except as expressly modified in this Amendment, the
representations, warranties, and covenants set forth in the Credit Agreement and
in each other Loan Document remain true and correct, continue to be satisfied in
all respects, and are legal, valid and binding obligations with the same force
and effect as if entirely restated in this Amendment.
          c. When executed, the Credit Agreement, as amended by this Amendment
will continue to constitute a duly authorized, legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms.
          d. There is no Default or Event of Default existing under the Credit
Agreement, or any other Loan Document.
          e. The Certificate of Incorporation, Amended and Restated Bylaws and
Resolution and Incumbency Certificate of the Borrower delivered to Agent in
connection with the Credit Agreement on or about July 5, 2006, have not been
repealed, amended or modified since the date of delivery thereof and that same
remain in full force and effect; provided however that the Amended and Restated
Bylaws have been amended and restated by the Second Amended and Restated Bylaws
of the Borrower dated as of June 18, 2007.
     6. Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
     7. Other Modification. In executing this Amendment, the Borrower is not
relying on any promise or commitment of Agent or the Lenders that is not in
writing signed by Agent and the Lenders.
     8. Acknowledgment and Consent of Guarantors. By signing below, each of the
Guarantors acknowledges and consents to the execution, delivery and performance
of this Amendment.
     9. Fees. The Borrower shall pay to Agent, for distribution to the Lenders,
as applicable, all fees previously agreed to by Borrower and required by the
Lenders including, but not limited to, all fees as set forth in the Fee Letter
from Agent to the Borrower dated as of March 17, 2011, in the manner and on the
dates specified therein.
     10. Expenses. Borrower shall promptly pay all reasonable out-of-pocket
fees, costs, charges, expenses, and disbursements of Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.
     11. Refinance of Existing Loans; Outstanding Fees and Break-Funding Costs.
The Borrower and Lenders party to the Credit Agreement prior to the Fourteenth
Amendment Effective Date (“Existing Lenders”) agree that, on the Fourteenth
Amendment Effective Date, all existing Loans and any Existing Lender’s
participations in Letters of Credit and Swing Line Loans under the Credit
Agreement shall be repaid in full and refinanced with new Loans and
participations in Letters of Credit and Swing Line Loans from the Lenders in
accordance with such Lender’s Percentage Share as of the Fourteenth Amendment
Effective Date (the “Refinancing”). In addition, on the Fourteenth Amendment
Effective Date, the Borrower agrees to pay to Agent, for pro-rata distribution
to the Existing Lenders, in accordance with

14



--------------------------------------------------------------------------------



 



their respective Percentage Share, (a) all unpaid fees and expenses due and
owing under the Credit Agreement, and (b) all break-funding costs required under
Section 5.04 of the Credit Agreement that result from the Refinancing.
Notwithstanding anything to the contrary in the Credit Agreement, the Borrower
and Lenders agree that the initial Interest Period for the Loans disbursed in
connection with the Refinancing will commence on the Fourteenth Amendment
Effective Date.
     12. New Lenders. By signing below, each of Capital One, N.A., and Fifth
Third Bank represents and warrants that (a) it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (b) from and after the Fourteenth Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the rights and obligations of a Lender thereunder, (c) it has
received a copy of the Credit Agreement, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment on the basis of which it has made such
analysis and decision independently and without reliance on the Agent or any
other Lender, and (d) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.
     13. Departing Lender. By signing below, subject to payment in full of all
outstanding Loans, interest accrued thereon and fees owed to CoBank (the
“Departing Lender”) under the Credit Agreement on the Fourteenth Amendment
Effective Date, the Departing Lender acknowledges that it will cease to be a
Lender under the Credit Agreement and all of its rights thereunder and under the
Loan Documents shall be terminated. In consideration of the Departing Lender’s
consent to this Amendment, the Borrower acknowledges and agrees that the
representations and warranties (as of the dates made and deemed made) and the
indemnities of the Borrower set forth in the Credit Agreement and the Loan
Documents to or for the benefit of the Departing Lender shall, in each case,
survive the execution and delivery of this Amendment and the Borrower, Issuing
Bank, the Swingline Lender and the Agent agree that the Departing Lender shall
have no obligations under or with respect to the Credit Agreement as amended by
this Amendment.
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



     This Fourteenth Amendment to the Revolving Credit Agreement is executed and
delivered on the Effective Date.

          COMERICA BANK, as, Administrative Agent,
Co-Lead Arranger, Joint Book Runner, Collateral Agent, and a Lender
      By:   /s/ Michael R. Schmidt         Michael R. Schmidt        Its: Vice
President        COMPASS BANK, as Co- Lead Arranger,
Joint Book Runner, Documentation Agent,
and a Lender
      By:   /s/ Jason Consoli         Jason Consoli        Its: Senior Vice
President        REGIONS BANK, as Syndication Agent,
and a Lender
      By:   /s/ H. Gale Smith, Jr.         H. Gale Smith, Jr.        Its: Senior
Vice President        BANK OF TEXAS, N.A.,
as a Lender
      By:   /s/ Jeremy Jackson         Jeremy Jackson        Its: Vice
President        BRANCH BANKING AND TRUST COMPANY,
as a Lender
      By:   /s/ Mark B. Grover         Mark B. Grover        Its: Senior Vice
President     

16



--------------------------------------------------------------------------------



 



          UNION BANK, N.A.,
as a Lender
      By:   /s/ Yuichiro Izumi         Yuichiro Izumi        Its: Assistant Vice
President        CAPITAL ONE, N.A.,
as a Lender
      By:   /s/ Donald Backer         Donald Backer        Its: Senior Vice
President        FIFTH THIRD BANK,
as a Lender
      By:   /s/ Jackson Young         Jackson Young        Its: Vice President 
      WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Stephen J. Corcoran         Stephen J. Corcoran        Its:
Senior Vice President        CoBANK, ACB,
as a Departing Lender
      By:   /s/ Bryan Ervin         Bryan Ervin        Its: Vice President     

17



--------------------------------------------------------------------------------



 



[Borrower and Guarantor Signature Pages]

            WCA WASTE CORPORATION, as Borrower
WCA HOLDINGS CORPORATION, as a Guarantor
WCA WASTE SYSTEMS, INC., as a Guarantor
WCA OF ALABAMA, L.L.C., as a Guarantor
WCA SHILOH LANDFILL, L.L.C., as a Guarantor
WASTE CORPORATION OF KANSAS, INC., as a Guarantor
WASTE CORPORATION OF TENNESSEE, INC., as a Guarantor
WCA OF FLORIDA, INC., as a Guarantor
WCA OF CENTRAL FLORIDA, INC., as a Guarantor
TRANSIT WASTE, LLC, as a Guarantor
WASTE CORPORATION OF MISSOURI, INC., as a Guarantor
EAGLE RIDGE LANDFILL, LLC, as a Guarantor
WCA TEXAS MANAGEMENT GENERAL, INC., as a Guarantor
WASTE CORPORATION OF TEXAS, L.P., as a Guarantor
TEXAS ENVIRONMENTAL WASTE SERVICES, LLC, as a Guarantor
WCA MANAGEMENT LIMITED, INC., as a Guarantor
WCA MANAGEMENT GENERAL, INC., as a Guarantor
WCA MANAGEMENT COMPANY, LP, as a Guarantor
WCA OF NORTH CAROLINA, LLC, as a Guarantor
MATERIAL RECOVERY, LLC, as a Guarantor
WCA WAKE TRANSFER STATION, LLC, as a Guarantor
WCA OF HIGH POINT, LLC, as a Guarantor
MATERIAL RECLAMATION, LLC, as a Guarantor
BURNT POPLAR TRANSFER, L.L.C., as a Guarantor
WCA CAPITAL, INC., as a Guarantor
WASTE CORPORATION OF ARKANSAS, LLC, as a Guarantor
TRANSLIFT, LLC, as a Guarantor
WCA OF ST. LUCIE, LLC, as a Guarantor
WCA OF OKLAHOMA, LLC, as a Guarantor
AMERICAN WASTE, LLC, as a Guarantor
N.E. LANDFILL, LLC, as a Guarantor
PAULS VALLEY LANDFILL, LLC, as a Guarantor
SOONER WASTE, L.L.C., as a Guarantor
RUFFINO HILLS TRANSFER STATION, LP, as a Guarantor
FORT BEND REGIONAL LANDFILL, LP, as a Guarantor
WCA OF MASSACHUSETTS, LLC, as a Guarantor
WCA OF OHIO, LLC, as a Guarantor
CHAMPION CITY RECOVERY, LLC, as a Guarantor
BOXER REALTY REDEVELOPMENT, LLC, as a Guarantor
SUNNY FARMS LANDFILL, LLC, as a Guarantor
   

18



--------------------------------------------------------------------------------



 



[Continuation of Signature Page Borrower and Guarantors]

            NEW AMSTERDAM & SENECA RAILROAD COMPANY, LLC, as a Guarantor
EMERALD WASTE SERVICES, LLC, as a Guarantor
WRH GAINESVILLE HOLDINGS, LLC, as a Guarantor
WRH GAINESVILLE, LLC, as a Guarantor
WRH ORANGE CITY, LLC, as a Guarantor
EWS CENTRAL FLORIDA HAULING, LLC, as a Guarantor
WCA OF MISSISSIPPI, LLC, as a Guarantor
WCA OF CHICKASHA, INC., as a Guarantor
      By:   /s/ Joseph J. Scarano, Jr.         Joseph J. Scarano, Jr.       
Its: Vice President   

19



--------------------------------------------------------------------------------



 



SCHEDULE 7.14
SUBSIDIARIES

                          Tax Identification Subsidiary   Chief Executive Office
  Principal Location   Number
WCA Holdings Corporation
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   76-0660482
 
           
WCA Waste Systems, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   76-0656675
 
           
Waste Corporation of Arkansas, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   Rolling Meadows Landfill
RT. 1 Box 160X Hamric Rd.
Hazen, Arkansas 72064   76-0657709
 
           
Waste Corporation of Kansas, Inc. (formerly Oak Grove Landfill, Inc.)
  One Riverway, Suite 1400
Houston, Texas 77056   1150 East 700 Avenue
Arcadia, Kansas 66711   48-1186595
 
           
Waste Corporation of Missouri, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   2120 W. Bennett Street
Springfield, Missouri 65807   76-0657707
 
           
Waste Corporation of Texas, L.P.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   90-0131947
 
           
WCA Capital, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   76-0700077
 
           
WCA of Alabama, L.L.C.
  One Riverway, Suite 1400
Houston, Texas 77056   13737 Plant Road
Alpine, Alabama 35014   76-0660477
 
           
Waste Corporation of Tennessee, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   1550 Lamons Quarry Road
Knoxville, Tennessee 37932   76-0638022
 
           
WCA Texas Management General, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   41-2053150
 
           
WCA Management Limited, Inc.
  13737 Plant Road
Alpine, Alabama 35014   13737 Plant Road
Alpine, Alabama 35014   76-0700074
 
           
WCA Management Company, L.P.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   76-0700073
 
           
WCA Management General, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   76-0700075
 
           
WCA Shiloh Landfill, L.L.C.
  One Riverway, Suite 1400
Houston, Texas 77056   223 Rock Quarry Road
Traveler’s Rest, SC 29690   76-0616242
 
           
Translift, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   71-0713147
 
           
Texas Environmental Waste Services LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   20-2413292
 
           
Eagle Ridge Landfill, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   13100 Hwy V
Bowling Green, Missouri 63334   34-1936216
 
           
Transit Waste, L.L.C.
  One Riverway, Suite 1400
Houston, Texas 77056   203 Idaho Street,
Bloomfield, New Mexico 84713   84-1346896
 
           
WCA of North Carolina, L.L.C.
  One Riverway, Suite 1400
Houston, Texas 77056   421 Raleigh View Road
Raleigh, North Carolina 27610   20-2584498

20



--------------------------------------------------------------------------------



 



                          Tax Identification Subsidiary   Chief Executive Office
  Principal Location   Number
WCA Wake Transfer Station, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   9220 Durant Road
Raleigh, North Carolina 27616   13-4244660
 
           
WCA of High Point, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   5830 Riverdale Drive
Jamestown, North Carolina 27282   56-2253463
 
           
Material Reclamation, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   421 Raleigh View Road
Raleigh, North Carolina 27610   56-2216174
 
           
Material Recovery, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   2600 Brownfield Road
Raleigh, North Carolina 27610   56-2216193
 
           
WCA of Florida, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   8001 Fruitville Road
Sarasota, Florida 34240   20-5449795
 
           
WCA of Central Florida, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   3400 U.S. Highway 17 North
Ft. Meade, Florida 33841   20-3753650
 
           
Transit Waste, L.L.C.
  One Riverway, Suite 1400
Houston, Texas 77056   203 Idaho Street
Bloomfield, New Mexico 87413   84-1346896
 
           
WCA of St. Lucie, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   9901 Rangeline Road
Port St. Lucie, Florida 34945   20-5936877
 
           
WCA of Oklahoma, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   20-5936831
 
           
American Waste, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056   73-1365585
 
           
Pauls Valley Landfill, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056   76-0811004
 
           
N. E. Land Fill, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056   73-1491332
 
           
Sooner Waste, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056   01-0646893
 
           
Ruffino Hills Transfer Station, LP
  One Riverway, Suite 1400
Houston, Texas 77056   9720 Ruffino Road
Houston, Texas 77031   56-2454554
 
           
Fort Bend Regional Landfill, LP
  One Riverway, Suite 1400
Houston, Texas 77056   14115 Davis Estates Road
Needville, Texas 77461   56-2454559
 
           
Burnt Poplar Transfer, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   27-2882998
 
           
WCA of Massachusetts, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   27-1359321
 
           
WCA of Ohio, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   27-1359422
 
           
Champion City Recovery, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   138 Wilder Street
Brockton, Massachusetts 02301   04-3547737
 
           
Boxer Realty Redevelopment, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   138 Wilder Street
Brockton, Massachusetts 02301   04-3572405
 
           
Sunny Farms Landfill, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   12500 West County Road 18
Fostoria, Ohio 44830   75-3091833

21



--------------------------------------------------------------------------------



 



                          Tax Identification Subsidiary   Chief Executive Office
  Principal Location   Number
 
           
New Amsterdam & Seneca Railroad Company, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   12500 West County Road 18
Fostoria, Ohio 44830   20-4187336
 
           
Emerald Waste Services, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   261 Hwy 20 East, Suite A
Freeport, Florida 32439   74-3157066
 
           
WRH Gainesville Holdings, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   5002 SW 41st Boulevard
Gainesville, Florida 32609   26-2929473
 
           
WRH Gainesville, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   5002 SW 41st Boulevard
Gainesville, Florida 32609   26-2930160
 
           
WRH Orange City, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   1378 South Volusia
Avenue, Orange City,
Florida 32763   26-2929639
 
           
EWS Central Florida Hauling, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   261 Hwy 20 East, Suite A
Freeport, Florida 32439   26-2929338
 
           
WCA of Mississippi, LLC
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400,
Houston, TX 77056   27-4253185
 
           
WCA of Chickasha, Inc.
  One Riverway, Suite 1400
Houston, Texas 77056   One Riverway, Suite 1400
Houston, Texas 77056   73-1497573

22



--------------------------------------------------------------------------------



 



EXHIBIT “A”
ANNEX I
LIST OF PERCENTAGE SHARES AND REVOLVING CREDIT COMMITMENTS

                              Percentage Share of Revolving   Name of Lender  
Revolving Credit Commitments     Credit Commitments  
Comerica Bank
  $ 40,000,000       20.0 %
Compass Bank
  $ 40,000,000       20.0 %
Regions Bank
  $ 30,000,000       15.0 %
Bank of Texas, N.A.
  $ 20,000,000       10.0 %
Branch Banking and Trust Company
  $ 20,000,000       10.0 %
Union Bank, N.A.
  $ 15,000,000       7.50 %
Capital One, N.A.
  $ 12,500,000       6.25 %
Fifth Third Bank
  $ 12,500,000       6.25 %
Webster Bank, National Association
  $ 10,000,000       5.0 %
 
           
TOTAL
  $ 200,000,000.00       100.00 %
 
           

23



--------------------------------------------------------------------------------



 



EXHIBIT “B”
CHECKLIST

1.   Fourteenth Amendment to Revolving Credit Agreement   2.   $40,000,000
Revolving Credit Note — Comerica Bank   3.   $40,000,000 Revolving Credit Note —
Compass Bank   4.   $30,000,000 Revolving Credit Note — Regions Bank   5.  
$20,000,000 Revolving Credit Note — Bank of Texas, N.A.   6.   $20,000,000
Revolving Credit Note — Branch and Banking Trust Company   7.   $15,000,000
Revolving Credit Note — Union Bank, N.A.   8.   $12,500,000 Revolving Credit
Note — Capital One, N.A.   9.   $12,500,000 Revolving Credit Note — Fifth Third
Bank   10.   $10,000,000 Revolving Credit Note — Webster Bank, National
Association   11.   Secretary Certificate — WCA of Chickasha, Inc. (“WCA of
Chickasha”)

  (a)   Certified Articles of Incorporation (Oklahoma)     (b)   Bylaws     (c)
  Good Standing Certificate (Oklahoma)     (d)   Resolutions (Authority to
Support)     (e)   Incumbency

12.   Guaranty Joinder Agreement — WCA of Chickasha   13.   Security Agreement
Joinder Agreement — WCA of Chickasha   14.   Amendment to Security Agreement (to
add American Waste, LLC’s ownership interests in WCA of Chickasha)   15.   Stock
Assignment (American Waste, LLC)

  (a)   Original Stock Certificate (WCA of Chickasha)

16.   UCC-1 Financing Statement — WCA of Chickasha (Oklahoma)   17.   UCC-3
Financing Statement Amendments

  (a)   Waste Corporation of Arkansas, LLC (to change name from Waste
Corporation of Arkansas, Inc. to Waste Corporation of Arkansas, LLC)     (b)  
American Waste, LLC (Oklahoma) (to add ownership interests in WCA of Chickasha)

18.   Acord Certificate of Insurance, naming Comerica Bank (as agent) as lender
loss payee and additional insured with respect to WCA of Chickasha, Inc.   19.  
UCC Lien Search Results

  (a)   WCA of Chickasha (Oklahoma)

20.   Payment of Agent’s and Lender’s Fees and Expenses   21.   Payment of
Agent’s Legal Fees to Miller, Canfield, Paddock and Stone, P.L.C

24